*411Decided May 24, 1910.
ON PETITION FOR REHEARING.
[108 Pac. 1007.]
Mr. Justice Eakin
delivered the opinion of the court.
11. The principal ground for the motion relates to the court’s holding that the homestead law is only a statute of exemption. This point was fully discussed in plaintiff’s brief and is covered in the opinion to which we adhere.
It is urged that the term “homestead” is a designation of a particular estate, implying some prohibitions and limitations not incident to ordinary titles. But the term only means “the home place,” or “the house and adjoining grounds where the head of the family dwells,” and the text-writers, quoted by counsel, in discussing the homestead and its incidents, do so only with reference to the conditions and limitations placed upon it by statute. Every homestead law of other states, cited by counsel, contains provisions prohibiting alienation, incumbrance, and devise. The decisions are based on these limitations, and, if they were found in our statute, they would be in point.
12. The provision in Section 226, B. & C. Comp., that “the homestead aforesaid shall be exempt from sale on any judicial process after the death of the person entitled thereto for the collection of any debts for which the same could not have been sold during his lifetime, but such homestead shall descend as if death did not exist,” contains no suggestion that it is intended as a limitation upon the owner’s right to devise the property. On the contrary the last clause is a limitation upon the exemption named. “But” is an adversative conjunction, and is used in the sense of “on the other hand” or “yet,” and is not intended as a prohibition against the owner’s power to dispose of it by will or to prescribe a mode by which alone the title *412may pass from the owner, but only that the descent shall not be affected by the previous exemption clause.
13. Again, counsel contend that, in holding that the deed from Mansfield to Hill is void, we overlooked the fiduciary relation existing between Hill and Mansfield. The relation suggested by plaintiffs is that Hill was the uncle of Mansfield and his physician. It is contended that this relationship is fiduciary, from which undue influence is prima facie presumed, and casts the burden upon Hill to prove that there was no undue influence. Assuming, without deciding, that such relationship brings the case within the rule that shifts the burden of overcoming the presumption, the evidence establishes the fact that Mansfield, at his own suggestion, and without previous consultation with Hill, executed the deed. He was thirty-eight years old, acknowledged his indebtedness to Hill in a large sum, said it was all he could do, and delivered the deed to Hill; and it was considered by both Mansfield and Hill as a transfer of the fee-simple title, and not as a security. It is said in 29 Am. & Eng. Enc. Law (2 ed.) 122, that the prima facie presumption of undue influence arising from relations of confidence and trust is rebutted by any evidence going to show that everything between the parties was fair, open, voluntary, and well understood. In Hamilton v. Holmes, 48 Or. 453 (87 Pac. 154), where a similar question arose, it is said that a contract entered into in such a case will be upheld when it appears to be fair and honest. To the same effect is Ah Foe v. Bennett, 35 Or. 231 (58 Pac. 508).
14. The evidence in this case shows that the transaction was fair and honest, and free from undue influence. As to the question of the lien of the decree in the divorce case of Mansfield v. Mansfield, in the circuit court of the State of Oregon for Multnomah County, for monthly payments for the support of the children, Section 514, B. & C. Comp., cited by counsel, makes no-provision for a lien, as *413is the case in some states; if the amount were a definite sum named in the decree, it would constitute a lien from the time it is docketed, under the terms of Section 205, B. & C. Comp., which provides that, from the date of docketing a judgment as in this chapter provided, such judgment shall be a lien upon all the real property of the defendant within the county, etc. This monthly allowance is a continuing liability, and no part of it was due when the decree was rendered, and it may be terminated at any time, and its amount is impossible of computation. For that reason it does not come within the holding in Taylor v. Taylor, 47 Or. 47 (81 Pac. 367), cited by counsel, in which the amount was allowed for the support of the children in one specified sum. But the judgment in the divorce suit for attorney fees and costs became a lien from the date the judgment was docketed.
15. The complaint prays that “partition of said land be made according to the rights of the parties interested therein,” and in the opinion we assumed that a partition was desired by both parties, and so ordered; but plaintiffs now disclaim any desire for a partition as between them and defendants, and the complaint does not allege facts entitling plaintiffs to partition under Section 435, B. & C. Comp., it being necessary that the parties to such suit be in possession of the property, as tenants in common, at the time of the commencement of the suit, which is not alleged: Sterling v. Sterling, 43 Or. 200 (72 Pac. 741). Therefore, we will modify the relief granted in the opinion as follows :
It is, therefore, adjudged that the said land is subject to the lien of Frank Reiner’s mortgage; that, subject thereto, J. L. Hill is the owner of an undivided one-third of said real property; that Hattie Mansfield.is the owner of one-third thereof; that the will of Claude M. Mansfield is valid and devises to Mrs. Addie M. Thompson an undivided one-third of said land subject to the lien of said *414mortgage, and also subject to the lien of the judgment in the said divorce suit of Hattie E. Mansfield v. Claude H. Mansfield, in the sum of $50 attorney fees and $419.85 costs, with interest thereon from the date thereof at the rate of six per cent per annum, viz., $701.40; also subject to the administration of the estate of Claude H. Mansfield, deceased, now pending in the county court of Marion County, Oregon, including the payment to Hattie E. Mansfield of the allowance of $15 per month for the support and education of the children of the parties thereto made by the decree in said divorce suit, said installments beginning September 23, 1905, with interest thereon from the maturity thereof at six per cent per annum until the said children attain their majority or the said order is revoked; and that plaintiffs have their costs and disbursements. . Further Modified on Rehearing.